By the Court,
Ducker, J.:
On the petition of the above relator and petitioner, this court issued an alternative writ of prohibition restraining the respondents from hearing, trying, or entering a decree in that certain action entitled “In the Sixth Judicial District Court of the State of Nevada, in and for the County of Humboldt, W. C. Pitt et al., Plaintiff, v. J. G. Scrugham, as State Engineer, Defendant,” and required said respondents to show cause before this *321court why they should not be absolutely restrained and prohibited from taking any further proceedings in said action except to dismiss the same. Due return having been made thereto, the matter came on for hearing in this court and was argued and submitted.
It appeared upon said hearing that the motion to dissolve a preliminary injunction theretofore issued in said action and submitted to the respondent Hon. C. J. McFadden for consideration and decision, and which decision was sought to be restrained by said writ, had been decided and the injunction dissolved by him prior to the service upon him of said alternative writ. We are therefore of the opinion that the proceedings in this court are to all intents and purposes resolved into a moot case and should be dismissed.
It will be so ordered.